

115 S1817 IS: Public Good IRA Rollover Act of 2017
U.S. Senate
2017-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1817IN THE SENATE OF THE UNITED STATESSeptember 14, 2017Ms. Stabenow (for herself, Ms. Collins, Mr. Schumer, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to expand tax-free distributions from individual
			 retirement accounts for charitable purposes.
	
 1.Short titleThis Act may be cited as the Public Good IRA Rollover Act of 2017.
		2.Tax-free distributions
			 from individual retirement accounts for charitable purposes
			(a)In
 generalParagraph (8) of section 408(d) of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(8)Distributions
				for charitable purposes
						(A)In
 generalNo amount shall be includible in gross income by reason of a qualified charitable distribution.
						(B)Qualified
 charitable distributionFor purposes of this paragraph, the term qualified charitable distribution means any distribution from an individual retirement account—
 (i)which is made directly by the trustee—
 (I)to an organization described in section 170(c), or
 (II)to a split-interest entity, and (ii)which is made on or after the date that the individual for whose benefit the account is maintained has attained—
 (I)in the case of any distribution described in clause (i)(I), age 701/2, and
 (II)in the case of any distribution described in clause (i)(II), age 591/2.
								A distribution shall be treated as
				a qualified charitable distribution only to the extent that the
			 distribution
				would be includible in gross income without regard to subparagraph
			 (A) and, in
				the case of a distribution to a split-interest entity, only if no
			 person holds
				an income interest in the amounts in the split-interest entity
			 attributable to
				such distribution other than one or more of the following: the
			 individual for
				whose benefit such account is maintained, the spouse of such
			 individual, or any
				organization described in section 170(c).(C)Contributions
 must be otherwise deductibleFor purposes of this paragraph— (i)Direct contributionsA distribution to an organization described in section 170(c) shall be treated as a qualified charitable distribution only if a deduction for the entire distribution would be allowable under section 170 (determined without regard to subsection (b) thereof and this paragraph).
							(ii)Split-interest
 giftsA distribution to a split-interest entity shall be treated as a qualified charitable distribution only if a deduction for the entire value of the interest in the distribution for the use of an organization described in section 170(c) would be allowable under section 170 (determined without regard to subsection (b) thereof and this paragraph).
							(D)Application of
 Section 72Notwithstanding section 72, in determining the extent to which a distribution is a qualified charitable distribution, the entire amount of the distribution shall be treated as includible in gross income without regard to subparagraph (A) to the extent that such amount does not exceed the aggregate amount which would have been so includible if all amounts in all individual retirement plans of the individual were distributed during the taxable year and all such plans were treated as 1 contract for purposes of determining under section 72 the aggregate amount which would have been so includible. Proper adjustments shall be made in applying section 72 to other distributions in such taxable year and subsequent taxable years.
						(E)Special rules
				for split-interest entities
							(i)Charitable
 remainder trustsNotwithstanding section 664(b), distributions made from a trust described in subparagraph (G)(i) shall be treated as ordinary income in the hands of the beneficiary to whom is paid the annuity described in section 664(d)(1)(A) or the payment described in section 664(d)(2)(A).
							(ii)Pooled income
 fundsNo amount shall be includible in the gross income of a pooled income fund (as defined in subparagraph (G)(ii)) by reason of a qualified charitable distribution to such fund, and all distributions from the fund which are attributable to qualified charitable distributions shall be treated as ordinary income to the beneficiary.
							(iii)Charitable
 gift annuitiesQualified charitable distributions made for a charitable gift annuity shall not be treated as an investment in the contract.
							(F)Denial of
 deductionQualified charitable distributions shall not be taken into account in determining the deduction under section 170.
						(G)Split-interest
 entity definedFor purposes of this paragraph, the term split-interest entity means—
 (i)a charitable remainder annuity trust or a charitable remainder unitrust (as such terms are defined in section 664(d)) which must be funded exclusively by qualified charitable distributions,
 (ii)a pooled income fund (as defined in section 642(c)(5)), but only if the fund accounts separately for amounts attributable to qualified charitable distributions, and
 (iii)a charitable gift annuity (as defined in section 501(m)(5))..
			(b)Effective
 dateThe amendment made by this section shall apply to distributions made in taxable years beginning after December 31, 2017.